                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                        CNIL ACTION NO. 4: 19-cv-1       1093TSH



 PAUL JONES,
      Plaintiff
                                                        DEFENDANTS MONTACHUSETT
                                                        REGIONAL TRANSIT AUTHORITY,
 MONTACHUSETT REGIONAL TRANSIT
                                                        REBECCA BADGLEY, DONNA
 AUTHORITY, HB SOFTWARE
                                                        LANDRY, BONNIE MAHONEY,
 SOLUTIONS, INC, REBECCA BADGLEY,
                                                        KAREN CORDIO, JOANNE NORRIS,
 DONNA LANDRY, BONNIE MAHONEY,
                                                        STEPHANIE RICHARDS, TAMARA
 KAREN CORDIO, JOANNE NORRIS,
                                                        SHUMOVSKAYA, JESSICA TORRES,
 STEPHANIE RICHARDS, TAMARA
                                                        AMANDA KUKTA, ROBERT MONK,
 SHUMOVSKAYA, JESSICA TORRES,
                                                        MICHELLE MOYO,IVAN ROMAN and
 AMANDA KUKTA, ROBERT MONK,
                                                        CRYSTAL GEISERT'S OBJECTION TO
 MICHELLE MOYO, IVAN ROMAN,
                                                        REPORT AND RECOMMENDATION
 CRYSTAL GEISERT, JANE DOE ANd JOHN
 DOE,
        Defendants



       Defendants Montachusett Regional Transit Authority ("MART"), Rebecca Badgley,

Donna Landry, Bonnie Mahoney, Karen Cordio, Joanne Norris, Stephanie Richards, Tamara

Shumovskaya, Jessica Torres, Amanda Kukta, Robert Monk, Michelle Moyo, Ivan Roman, and

Crystal Geisert (Collectively "Individual Defendants") hereby object to the Report and

Recommendation of United States Magistrate Judge David H. Hennessy dated February         7   ,2020

("Report and Recommendation") in the above referenced matter. Specifically, MART and the

Individual Defendants object to the Magistrate Judge's recommendation that Counts III, VI and

VIII brought against MART    and the Individual Defendants not be dismissed at this time because

Plaintiff Paul Jones ("Plaintiff') has averred sufficient facts in his Amended Complaint that   if
true render MART Plaintiff s employer and that Plaintiff has averred sufficient facts in his

Amended Complaint that if true state a claim against the Individual Defendants under G.L. c.



                                                 1
1518. For the reasons      set forth below,   MART and the Individual Defendants object to the

Report and Recommendation and respectfully request that this honorable Court dismiss all of

Plaintiff   s claims against them,   including those contained in Counts III, VI and VII.

      1.   MART Is Not Plaintiffls Employer

           In his Report and Recommendation, the Magistrate Judge properly opines that despite the

extensive averments contained in Plaintifls Amended Complaint and attached Exhibits MART

was not     Plaintiff s employer applying the common law multi-factor test. Specifically the

Magistrate Judge found that Plaintiff failed to allege facts sufficient to show that MART

controlled his employment to render MART his "employer" under Title VII because the facts as

alleged in the Amended Complaint show that "Plaintiff controlled his assignments, controlled his

expenses, and maintained his own       staff." "Plaintiff   was not paid a salary, but a fee for the

specific assignments he accepted [and] Plaintiff did not allege facts which suggest that he was

considered a MART employee for tax purposes, that he received employment benefits through

MART, or that Plaintiff could avail himself of MART employee responses." In addition,

Plaintiff specifically avers that the "agreement for work is between CCRD and MART, not him

and   MART directly."

           Given the extensive factual averments and application of the same using the common law

multi-factor test, it is surprising that the Magistrate Judge opines in his Report and

Recommendation that MART "ceftainly controlled at least one significant aspect of Plaintiff            s


employment." The Magistrate Judge in his Report and Recommendation does not identify,

however the one "significant aspect" of Plaintiff s employment that MART allegedly controls.

The Magistrate Judge appears to infer that Plaintifls allegation of racial animus is sufficient.

Such an inference, even    if true, which MART     denies, does not identify a'osignificant aspect"    of


                                                     2
PlaintifFs employment that MART controls and is not evidence that MART was Plaintifls

employer. If an allegation of racial animus alone without identifying a significant aspect            of

employment controlled by a purported employer was sufficient to show an employment

relationship the definition of an employer would, as a result of such finding, be broader than that

supported by past case law. Even the case cited in the Report and Recommendation does not

support such a broad reading of the statute's application. The Court's finding in Carparts

T.).iqfrihrrfinn    Cenfer Tnn rz Arrfnmntirre Whnleqqler'q Acq ,n nf N eur Fnoland Inc 37 F.3d t2

(   1   't Cir. 1994), identifies a significant aspect of employment    - the provision   of health insurance

coverage       -   that could ultimately lead to a finding that the Defendant in that case was Plaintiff    s


employer. Here no such significant aspect of employment exists. In fact, the Report and

Recommendation contains a lengthy list of Plaintiff s averments that show just the opposite, that

MART did not control any significant aspect of Plaintiff             s employment   with his employer

CCRD.

             Finally, the Magistrate Judge appears to suggest that whether a Defendant such as MART

should be considered an employer, should most often be determined on a motion for summary

judgment after the conduct of lengthy discovery allowing for the development of facts. This

should not be the case particularly here where Plaintiff includes lengthy averments in his

Amended Complaint and attached exhibits that show no such employer/employee relationship

with MART. MART should not have to incur the cost and burden of the discovery process when

it is clear from the averments in the Amended Complaint that Plaintiff is an employee of CCRD,

a   MART vendor, Wherefore, MART objects to the Magistrate Judge's Report and

Recommendation that Plaintiff has pled sufficient facts to overcome a motion to dismiss claims

brought pursuant to Title        VII contained in Counts III   and   VI of the Amended Complaint      against



                                                        a
                                                        J
MART. MART respectfully          requests that this honorable Court dismiss Plaintiffls claims brought

pursuant to Title VII against MART on the grounds that MART is not Plaintiff s employer.

    2.   Plaintiff s Claims Against MART and the Individual Defendants Brought Pursuant to
         G.L. c. 151B Must Be Dismissed.

         The Report and Recommendation similarly does not dismiss Plaintiff s claims brought

against MART under G.L. c. 1518, applying the same flawed analysis of whether MART should

be considered   Plaintiff   s employer based upon the facts averred by    Plaintiff in his Amended

Complaint. For the same reasons as set forth above, Plaintiff s claims brought pursuant to G.L,          c,


1518, against MART must be dismissed.

         The Court however, goes further and finds that Plaintiff s claims against the Individual

Defendants brought pursuant to G.L. c. 151B, $4(4), 4(A) and (5) may survive Defendants'

Motion to Dismiss because those sections of G.L. c. 151B may impose individual liability.

While it is true that sections of G.L. c.   15 1B   may impose individual liability, the Magistrate

Judge's application of the factual averments to the statute is not correct. In order for an

individual to be found liable under G.L. c. 1518, the alleged intimidation, threats or coercion

must be against another person in the exercise or enjoyment of any right granted or protected by

G.L. c. 151B, in this case being Plaintifls employment. While there may be other statutes that

protect Plaintiff against the Individual Defendant's alleged actions, G.L. c. 1518 does not

provide that protection. Notably, Plaintiff does not allege that his employer, CCRD has engaged

in practices that violate G.L. c. 1518 or that MART or that the Individual Defendants engaged in

practices against Plaintiff s employer CCRD that violate Chapter 1518.

         Plaintiff s claims against the Individual Defendants must be dismissed, not only      because

MART is not Plaintiff s employer, but also because to prevail on an "aiding and abetting" claim,

Plaintiff must show that the Individual Defendants committed a "wholly individual and distinct


                                                       4
wrong separate and distinct from the claim in   main."   See, Lopez   v. Commonwealth, 463 Mass,

696 (2012). Here, the allegations against the Individual Defendants are the same as those against

MART. The acts that Plaintiff claims as discriminatory or retaliatory   are the same actions that


form the basis for Plaintiff s claims against MART who he purports is his employer.

Accordingly, the Individual Defendants object to the recommendation contained in the Report

and Recommendation that Plaintiff has pled sufficient facts to overcome Defendants' Motion to

Dismiss claims brought pursuant to G.L. c. 151B against them and respectfully requests that this

honorable Court dismiss all of Plaintiff s claims against the Individual Defendants.




                                          CONCLUSION

       Wherefore, MART and the Individual Defendants respectfully object to that portion       of

the Report and Recommendation that finds that Plaintiff has pled sufficient facts to proceed on

his claims brought pursuant to Title VII on the grounds that MART is his employer and finds

that Plaintiff has pled sufficient facts to proceed on his claims brought pursuant to G.L. c. 151B,

against MART and against the Individual Defendants. MART and the Individual Defendants

respectfully request that all of Plaintiff s claims brought against them be dismissed.




                                                 5
                               DEFENDANTS

                               MONTACHUSETT REGIONAL TRANSIT
                               AUTHORITY, REBECCA BADGLEY,
                               DONNA LANDRY, BONNIE MAHONEY,
                               KAREN CORDIO, JOANNE NORRIS,
                               STEPHANIE RICHARDS, TAMARA
                               SHUMOVSKAYA, JESSICA TORRES,
                               AMANDA KUKTA, ROBERT MONK,
                               MICHELLE MOYO, IVAN ROMAN, and
                               CRYSTAL GEISERT

                               By their attorneys,


                               /s/ DeboralA l. ecb.er
                               Mark R. Reich (BBO# 553212)
                               Deborah I. Ecker (BBO# 554623)
                               KP Law, P.C.
                               101 Arch Street, 12th Floor
                               Boston, MA 02110-1109
                               (617) ss6-0007
                               mreich@k-plaw.com
                               decker@k-plaw.com
Dated: February 21, 2020

7   I   l349A4ART/0006




                           6
                                 CERTIFICA TE OF SERVICE

       I, Deborah I. Ecker certify that the above document will be served by first-class mail

upon any party or counsel of record who is not a registered participant of the Court's ECF

system, upon notification by the Court of those individuals who will not be served electronically



Date: February 21,2020                              /s/   >eborah t. ecdeY




                                                7
